UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A Amendment #1 (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2011 or oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52057 COMPASS BIOTECHNOLOGIES INC. (Exact name of registrant as specified in its charter) Nevada 47-0930829 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 9650 – 20 Avenue, Edmonton, Alberta, Canada T6N 1G1 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x YESo NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o YESo NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act oYESx NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. oYESo NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 21,655,629 common shares issued and outstanding as of September 19, 2011. Explanatory Note COMPASS BIOTECHNOLGIES INC. is filing this Amendment No. 1 (the "Form 10-Q/A") to our Quarterly Report on Form 10-Q for the quarter endedJuly 31, 2011 (the "Form 10-Q"), filed with the Securities and Exchange Commission ("SEC") on September 19, 2011, for the purpose of furnishing the XBRL Interactive Data Files as Exhibit 101. The company has also revised to Part II, Item 2 Unregistered Sales of Equity Securities and Use of Proceeds to remove disclose of securities that were previously issued under an S8 Registration. This Form 10-Q/A continues to speak as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update any related disclosures made in the Form 10-Q other than as noted above. Table of Contents Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative Disclosures About Market Risks 27 Item 4. Controls and Procedures 27 PART II - OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 35 Item 4. [Removed and Reserved] 35 Item 5. Other Information 35 Item 6. Exhibits 36 SIGNATURES 37 Table of Contents PART I - FINANCIAL INFORMATION Item 1.Financial Statements Our unaudited consolidated interim financial statements for the three and six month periods ended July 31, 2011 form part of this quarterly report. They are stated in United States Dollars (US$) and are prepared in accordance with United States generally accepted accounting principles. Compass Biotechnologies Inc. (formerly Cyplasin BioMedical, Ltd.) (A Development Stage Company) July 31, 2011 (Unaudited) Consolidated Balance Sheets Consolidated Statements of Operations Consolidated Statements of Cash Flows Notes to Consolidated Financial Statements 3 Table of Contents Compass Biotechnologies Inc. (formerly Cyplasin BioMedical, Ltd.) (A Development Stage Company) Consolidated Balance Sheets ASSETS July 31, January 31, $ $ (Unaudited) (Restated -Note 8) Current Assets Cash 58 Receivables Prepaids Promissory note receivable (Note 3) Total Current Assets Equipment, net Licenses, net (Note 3) Total Assets LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities Accounts payable and accrued liabilities (Notes 5 and 7) Promissory note (Note 3) Total Liabilities Contingency (Note 1) Commitments (Note 7) Subsequent Events (Note 9) Stockholders’ Equity Common stock(Note 4) Authorized: 100,000,000 shares of common stock, par value $0.001 and 100,000,000 shares of preferred stock, par value $0.001 Issued and outstanding: 21,870,632 common shares (January 31, 2011 –15,729,053) Additional paid-in capital Accumulated other comprehensive income Obligation to issue shares (Notes 2 and 7) Subscriptions receivable ) ) Subscriptions received (Note 4) Deferred compensation (Note 4) - ) Retained earnings (deficit) ) ) Deficit accumulated during the development stage ) ) Total Stockholders’ Equity (Deficit) ) ) Total Liabilities and Stockholders’ Equity (Deficit) The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents Compass Biotechnologies Inc. (formerly Cyplasin BioMedical, Ltd.) (A Development Stage Company) Consolidated Statements of Operations (Unaudited) Accumulated From February 15, 2007 (Date of reporting as a development stage company) to July 31, Six Months Ended July 31, Six Months Ended July 31, Three Months Ended July 31, Three Months Ended July 31, $ Operating Expenses Amortization – – General and administrative Management fees Research and development Loss Before Other Items ) Other Items Gain of sale of patent – Loss on settlement of debt (note 4) – – – Consultingincome – – Write-off of patent (1 ) – Write-off of accounts receivable ) Net Loss ) Loss Per Share – Basic and Diluted ) Weighted Average Shares Outstanding – Basic and Diluted The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents Compass Biotechnologies Inc. (formerly Cyplasin BioMedical, Ltd.) (A Development Stage Company) Consolidated Statements of Cash Flows (Unaudited) Accumulated From February 15, 2007 (Date of reporting as a development stage company) to July 31, Six Months Ended July 31, Six Months Ended July 31, $ $ $ Cash Flows From Operating Activities Net loss ) ) ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Amortization Gain on sale of patent ) – – Deferred compensation Foreign exchange on gain on sale of patent – – Loss on settlement of debt ) ) – Accrued interest on loan payable Shares for consulting services Prepaid consulting fees – Stock-based compensation – Write-off of patent 1 – – Write-off of accounts receivable Changes in operating assets and liabilities: Receivables ) ) ) Prepaids ) – ) Accounts payable and accrued liabilities ) Net Cash Used in Operating Activities ) ) ) Cash Flows From Investing Activities Acquisition of equipment ) – – Acquisition of patent ) – – Acquisition of license ) – – Short-term loan ) – – Net Cash Used in Investing Activities ) – – Cash Flows From Financing Activities Proceeds from loan payable – Issuance of common stock Subscriptions received – Net Cash Provided By Financing Activities Effect of Exchange Rate Changes ) ) Change in Cash 58 ) ) Cash– Beginning – Cash– Ending 58 58 The accompanying notes are an integral part of these consolidated financial statements. 6 Table of Contents Compass Biotechnologies Inc. (formerly Cyplasin BioMedical, Ltd.) (A Development Stage Company) Notes to Consolidated Financial Statements July 31, 2011 1. Nature of Operations and Going Concern Compass Biotechnologies Inc. (the “Company”) was incorporated in the state of Nevada on November 25, 2004 and is a development stage company in the business of developing its licenses for patents pertaining to the technology utilized in the prevention and treatment of hepatitis C.Effective March 29, 2011, the Company entered into an agreement and plan of merger with its wholly-owned subsidiary whereby the subsidiary merged with and into the Company and effected a name change to Compass Biotechnologies Inc.The Company’s shares are quoted on the OTC-BB. Unaudited Interim Financial Statements The accompanying unaudited consolidated interim financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and the rules and regulations of the SEC.They do not include all information and footnotes required by United States generally accepted accounting principles for for complete financial statements. However, except as disclosed herein, there has been no material changes in the information disclosed in the notes to the financial statements for the year ended January 31, 2011 included in the Company’s Form 10-K filed with the SEC.The unaudited interim financial statements should be read in conjunction with those financial statements including in the Form 10-K.In the opinion of Management, all adjustments considered necessary for a fair presentation, consisting solely of normal recurring adjustments, have been made.Operating results for the six months ended July 31, 2011 are not necessarily indicative of the results that may be expected for the year ending January 31, 2012. 2.Licenses Effective December 29, 2009, the Company entered into an Asset Assignment Agreement with C-Virionics Corporation (“C-Virionics”) whereby the Company acquired certain licenses to patents used in the development of vaccination for prevention and treatment of hepatitis C.In consideration, the Company paid $97,291 in royalty and other costs on behalf of C-Virionics and is obligated to issue 3,680,000 shares of common stock with a market value of $625,600 which had been recorded in obligation to issue shares at January 31, 2010.During the year ended January 31, 2011, the Company issued 3,180,000 shares of common stock with market value of $540,600, 500,000 shares of common stock at a market value of $85,000 remain in obligation to issue shares. The licenses to patents are licensed from the United Sates Public Health Service (“PHS”), to which the Company is obligated to make the following royalty payments: a) $5,000 annually commencing January 1, 2010 (paid); b) 5% on net sales; and c) Benchmark royalties of: · $25,000 upon initiation of phase I clinical trials; · $100,000 upon initiation of phase II clinical trials; · $250,000 upon initiation of phase III clinical trials; · $500,000 upon Biologics License Application (“BLA”) submission; and · $3,000,000 upon BLA approval. 7 Table of Contents Compass Biotechnologies Inc. (formerly Cyplasin BioMedical, Ltd.) (A Development Stage Company) Notes to Consolidated Financial Statements July 31, 2011 2.Licenses (Continued) The Company is also obligated to pay PHS additional sublicensing royalties, of 12% - 25%, based on the market value of any consideration received for granting each sublicense or option to sublicense. The Company paid royalties of $Nil during the six month period ended July 31, 2011 ($Nil – July 31, 2010).To July 31, 2011, the Company has recorded a royalty payable of $27,500 (January 31, 2011 - $27,500) in accounts payable and accrued liabilities. Management has determined that the Company’s license to patents to be used in the development of vaccination for the prevention and treatment of hepatitis C to have a useful life of 10 years.For the six months ended July 31, 2011, the Company has recorded amortization of $38,614 (2010 - $Nil). 3. Promissory Notes a) On January 1, 2011, the Company entered into an unsecured promissory note agreement with a related company that is controlled by a director.The Company was loaned CAD $5,382 under the agreement. The note is interest bearing at 6% per annum commencing January 10, 2011, and repayable upon the related company completing a financing of at least $100,000.If the related company controlled by a director of the Company fails to make payment, interest will accrue at a rate of 18% per annum on the outstanding balance plus accrued interest.During the period ended July 31, 2011, the related company controlled by the director did not complete such financing. During the term that the note is outstanding the Company will have the right to convert the outstanding principal balance and accrued and unpaid interest into shares of preferred stock of the related company.The number of preferred shares into which the note will be converted may be equal to the total borrowed plus accrued interest on the date of conversion divided by $0.20. The conversion feature had no intrinsic value and accordingly no beneficial conversion feature was recorded. b) On April 5, 2010, the Company entered into an unsecured promissory note agreement with a shareholder whereby the Company has borrowed $20,000. The note is interest bearing at 15% per annum commencing April 5, 2010, and repayable upon the Company completing a financing of at least $100,000.The note is currently due and payable.If the Company fails to make payment, interest accrues at a rate of 18% per annum on the outstanding balance plus accrued interest.During the year ended January 31, 2011, the Company completed such financing and repaid $6,500, therefore the loan of $13,500 is interest bearing at 18% per annum.Included in accounts payable and accrued liabilities at July 31, 2011 is $3,439 (January 31, 2011 - $2,332) in accrued interest, which has been recorded in general and administrative expenses. During the term that the note is outstanding, the shareholder will have the right to convert the outstanding principal balance and accrued and unpaid interest into shares of preferred stock.The number of preferred shares into which the note may be converted will be equal to the total outstanding amount plus accrued interest on the date of conversion divided by $0.80.The conversion feature had no intrinsic value and accordingly no beneficial conversion feature was recorded. 8 Table of Contents Compass Biotechnologies Inc. (formerly Cyplasin BioMedical, Ltd.) (A Development Stage Company) Notes to Consolidated Financial Statements July 31, 2011 4. Common Stock The Company is authorized to issue common stock of up to 100,000,000 shares, with a par value of $0.001 and up to 100,000,000 shares of preferred stock, with a par value of $0.001.The preferred shares entitle the holder to payment as a preferred creditor in the case of corporate default. During the six month period ended July 31, 2011, the Company issued the following shares of common stock: a) 1,900,000 shares of common stock at a market value of $247,000 as a commencement bonus for consulting services from a third party and 1,000,000 shares of common stock at a market value of $130,000 as consulting fees, both of which had been recorded in obligation to issue shares at January 31, 2011. b) 900,000 shares of common stock for gross proceeds of $90,000, which was recorded in subscriptions received at January 31, 2011. c) 628,571 shares of common stock for gross proceeds of $45,000. d) 300,000 shares of common stock to settle debt of CAD $22,500 or USD $23,866 with the President of the Company.The shares of common stock were issued at a market value of $23,866. e) 600,000 shares of common stock to settle debt of $60,000 to a third party consultant.The shares were issued at a market value of $54,000.The Company recorded a gain on settlement of debt of $6,000. f) 813,008 shares of common stock to settle accounts payable and accrued liabilities (Note 7). The shares were issued at a market value of $100,000. At July 31, 2011, the Company has $25,247 (January 30, 2011 - $115,247) in subscriptions received.These subscriptions are comprised of advances towards a private placement of shares of common stock ranging from $0.10 to $0.17 per share. At January 31, 2011, the Company had recorded $188,192 in deferred compensation, which represents the issuance of shares of common stock for consulting services.During the period ended July 31, 2011, the Company recorded $188,192 from deferred compensation to general and administrative expenses. Stock Options The following are the assumptions used for the Black-Scholes option pricing model to record the market value of the issued stock options: a) The Company calculated volatility for stock options and awards using historical volatility. b) The Company used a 0% forfeiture rate and the Company does not consider forfeitures to be material. c) The Company has not, and does not intend to issue dividends, therefore, the dividend yield assumption is 0%. d) The risk-free rate for the expected term of the stock options is based on the U.S. Treasury yield curve in effect at the time of grant. 9 Table of Contents Compass Biotechnologies Inc. (formerly Cyplasin BioMedical, Ltd.) (A Development Stage Company) Notes to Consolidated Financial Statements July 31, 2011 4. Common Stock (Continued) On January 31, 2010, the Company issued 500,000 stock options to the President of the Company, pursuant to the Company’s stock option plan.These options are exercisable at a price of $0.18 for a period of five years.The company recognizes stock-based compensation costs over the requisite service period of the award, which is the option vesting term.The options vest at a rate of 20% per year, commencing January 31, 2010.The market value of these options at the date of grant was estimated to the $68,006 using the Black-Scholes option pricing model with an expected life of 5 years, a risk-free interest rate of 2.34%, a dividend yield of 0%, and expected volatility of 101%.These stock options expire on January 31, 2014.To July 31, 2011, 200,000 of these stock options are exercisable and the Company recognized $6,800 (January 31, 2011 - $13,600) in stock-based compensation expense in relation to these vested stock options, of which $3,400 was allocated to management fees and $3,400 was allocated to research and development costs. On April 18, 2011, the Company issued 1,000,000 stock options to a third party consultant.These options are exercisable at a price of $0.07 for a period of 60 days.The Company recognizes stock-based compensation costs over the requisite service period of the award, which is 60 days.The market value of these options at the date of grant was estimated to be $52,015 using the Black-Scholes option pricing model with an expected life of 60 days, a risk-free interest rate of 1%, a dividend yield of 0%, and expected volatility of 105.59%. To July 31, 2011, 1,000,000 of these stock options are exercisable and the Company recognized $52,015 (January 31, 2011 - $Nil) in stock-based compensation expense in relation to these stock options, of which $52,015 was allocated to consulting fees in general and administrative expenses. These stock options expired, unexercised, on June 20, 2011. Stock option transactions during the six months ended July 31, 2011 were as follows: Balance, January 31, 2010 and 2011 Granted Expired ) Balance, July 31, 2011 – Outstanding Balance, July 31, 2011 - Exercisable 5.Related Party Transactions During the six month period ended July 31, 2011: a) the President of the Company received a management consulting fee of $74,182 (July31, 2010 - $65,286), of which $37,091 has been recorded as management fees and $37,091 as a research and development; b) a director of the Company received a consulting fee of $72,000 (July 31, 2010 - $Nil) which has been recorded as general and administrative expenses; c) the Company settled debt with a director of the Company in the amount of $23,866 (July 31, 2010 - $Nil) through the issuance of shares of common stock (July 31, 2010 - $Nil). 10 Table of Contents Compass Biotechnologies Inc. (formerly Cyplasin BioMedical, Ltd.) (A Development Stage Company) Notes to Consolidated Financial Statements July 31, 2011 5.Related Party Transactions (Continued) As at July 31, 2011, $351,512 (January 31, 2011 - $321, 913) was due to related parties and recorded in accounts payable and accrued liabilities and $5,633 (January 31, 2011 - $5,373) is due from a company controlled by a director of the Company (Note 3). As at July 31, 2011, $36,000 (January 31, 2011 - $Nil) was recorded in obligation to issue shares for shares of common stock issuable to a director of the Company for consulting fees (Note 7). All related party transactions are in the normal course of operations and are measured at the exchange amount, which is the amount of consideration established and agreed to by the related parties.Unless otherwise noted related party amounts are unsecured, bear no interest and have no fixed terms of repayment. 6.Supplemental Cash Flow Information Accumulated From February 15, 2007 (Date of reporting as a development stage company) to July 31, 2011 Six Month Period Ended July 31, 2011 Six Month Period Ended July 31, 2010 $ $ $ Cash paid for Interest – – – Cash paid for income taxes – – – Obligation to issue shares of common stock for acquisition of licenses – – Issue shares of common stock for acquisition of licenses – – Obligation to issue shares of common stock for consulting services – Royalties recorded in accounts payable and accrued liabilities – – Finder’s fee shares – – Finder’s fees recorded in accounts payable and accrued liabilities – – Reclassification of prepaids to common stock – – Reclassification of accounts payable and accrued liabilities to obligation to issue shares – Issuance of shares of common stock for consulting services recorded in deferred compensation – – Subscriptions receivable for share issued – – Issue share for debt – Reclassification of subscriptions received to common stock 11 Table of Contents Compass Biotechnologies Inc. (formerly Cyplasin BioMedical, Ltd.) (A Development Stage Company) Notes to Consolidated Financial Statements July 31, 2011 7.Commitments a) On July 14, 2009, the Company had entered into a service agreement with Moody Capital Solutions, Inc. (“Moody”) whereby Moody would serve as an investment banker and placement agency for the Company.The term of the agreement was until November 10, 2009 and Moody was entitled to receive $8,000 ($4,000 paid, $4,000 accrued); and issued 210,000 restricted shares of common stock with a market value of $28,875 which have been recorded in obligation to issue shares.To July 31, 2011 and 2010, Moody had not assisted with any private placement and, therefore, all fees have been allocated to consulting fees which are recorded in general and administrative expenses. Upon closing the placement of shares of common or preferred stock and any convertible or redeemable debt, Moody was entitled to receive 10% of the principal amount raised at each closing and 10% warrant coverage for any equity or sub-debt placed.The warrants will be exercisable at 10% above the offering or conversion price, have piggyback registration rights and exercisable for a period of 5 years.Should the Company be sold during the term of the agreement, Moody will receive a break-up fee of $100,000.The Company also agrees that if Moody or any affiliate with over 50% control by Moody introduces the Company, during the term of the agreement or within three years from the termination date, to equity or debt financing, the Company will pay the fees as stated above. b) On February 28, 2010, the Company entered into a Letter of Agreement (the “letter of Agreement”) with Minapharm Pharmaceuticals SAE (“Minapharm”) a company incorporated in Egypt.Minapharm is engaged in the development and commercialization of pharmaceutical products within Egypt. Pursuant to the Letter of Agreement, the Company will grant Minapharm an exclusive product distribution agreement and a royalty bearing sub-license which will give Minapharm the right to manufacture, market, sell or otherwise commercialize the Company’s ribavirin USP hepatitis C vaccine in either formula or other form.In return, Minapharm will grant the Company the rights to exclusive product development, marketing and distribution rights and a royalty bearing license to rights to its pegylated interferon-alpha, in an active pharmaceutical ingredient or as finished final product.The Letter of Agreement also stipulates that Minapharm will make a loan to the Company to assist in its therapeutic development program.To July 31, 2011, Minapharm has not made a loan to the Company. c) On June 8, 2010, the Company entered into an Agreement with Investor Outreach Services LLC. (“IOS”) whereby IOS will introduce the Company to investors.The Company will pay IOS a cash fee equal to 5% of the gross proceeds raised, in addition to 3% of any additional funds later brought forth from the investors.Such provisions for compensation will last for a period of 3 years from the date any investor first invests in the Company.To July 31, 2011 no funds have been raised by IOS and the Company has paid or accrued $Nil to IOS. d) On June 1, 2010, the Company entered into a finder’s fee agreement with a third party consultant, whereby the consultant would assist with respect to a future financing.The term of the agreement was for a period of 6 months and the consultant was entitled to receive a finder’s fee in cash or shares, based on the total amount of equity financing received.To July 31, 2011, the consultant had not assisted with any private placement and, therefore, the Company has paid or accrued $Nil to the consultant. The Company also agreed that in the event that one or more parties introduced to the Company by the consultant during the term of the agreement completes an investment within 1 year after the termination of the agreement, then the Company agrees that the fee will continue to be due and payable. 12 Table of Contents Compass Biotechnologies Inc. (formerly Cyplasin BioMedical, Ltd.) (A Development Stage Company) Notes to Consolidated Financial Statements July 31, 2011 7.Commitments (Continued) e) On July 27, 2010, the Company had entered into a Securities Purchase Agreement (the “Securities Agreement”) with Tangiers Investors, LP (“Tangiers”).Under the agreement, the Company agreed to issue and sell its common stock to Tangiers for an aggregate purchase price of up to $10,000,000.The funding agreement specified that Tangiers would purchase the Company’s stock in amounts of up to $250,000 per draw down, at the Company’s discretion over a period of 2 years. The Company was required to issue Tangiers up to $300,000 worth of restricted shares of common stock as a commitment fee (the “commitment fee shares”).In the event that Tangiers is unable to obtain at least $250,000 of value through the sale of the commitment fee shares, the Company will issue that number of shares to Tangiers that would allow Tangiers to obtain a minimum of $250,000 through the sale of the commitment fee shares. On March 1, 2011, the Company entered into a subscription agreement with Tangiers, which fully satisfied and extinguished the Securities Agreement.Pursuant to the agreement, Tangiers subscribed for 813,008 shares of common stock at $0.123 per share and 1,250,000 shares of common stock at $0.12 per share for total proceeds of $250,000.In lieu of receiving cash for issuance of shares of common stock, the Company has agreed to issue 2,063,008 shares of common stock to Tangiers in tranches at a market value of $250,000 to settle the commitment fee obligation. During the period ended July 31, 2011, the Company issued 813,008 shares of common stock at a market value of $100,000 which are subject to certain escrow conditions. At July 31, 2011, the Company recorded in accounts payable and accrued liabilities $150,000 (January 31, 2011 - $250,000) which represents the Company’s obligation pursuant to the subscription agreement. Subsequent to July 31, 2011, the Company issued the additional 1,250,000 shares of common stock to Tangiers, which are also subject to certain escrow conditions. f) On October 20, 2010, the Company entered into a one year consulting agreement with Rathbourne Mercantile Ltd. (“Rathbourne”), whereby the Company would pay Rathbourne an up-front non-refundable retainer of $50,000 (paid) and issue 1,000,000 shares of the Company for services completed to October 2010.As at January 31, 2011 the Company had recorded an obligation to issue shares at a market value at $130,000. The payments to Rathbourne were recorded as consulting fees and are part of general and administrative expenses in the fiscal year ended January 31, 2011 (Note 8). During the period ended July 31, 2011, the Company issued 1,000,000 shares to Rathbourne. g) On June 9, 2009, the Company entered into a consulting agreement with a third party whereby the consultant would provide research and development activities and consulting.As consideration, the Company would pay a fee of US$12,000 per month.Effective February 2, 2010, this third party became a director of the Company.On April 14,, 2011, the Company entered into an agreement to issue restricted shares of common stock to settle debt of $268,500 with the director of the Company.As at July 31, 2011, the shares of common stock have not been issued and, accordingly, the balance remains in accounts payable and accrued liabilities.Commencing May 1, 2011, the Company will issue the number of shares of common stock equal to $12,000 per month until the Company is able to pay in cash or the director becomes an employee of the Company. To July 31, 2011, the Company has recorded an obligation to issue shares at a market value of $36,000, which has been included in consulting fees and are part of general and administrative expenses. h) On April 12, 2011, the Company entered into an agreement with a third party to issue 500,000 shares of common stock at a price of $0.20 per share pursuant to a Stock Purchase Agreement.To July 31, 2011, the Stock Purchase Agreement has not been executed and the Company has not received any funds. i) On July 1, 2011, the Company entered into a consulting agreement with a third party in consideration for the issuance of 500,000 shares of common stock. At July 31, 2011, the Company has recorded an obligation to issue shares at a market value of $45,000, which has been included as consulting fees and are part of general and administrative expenses. Subsequent to July 31, 2011, the Company issued the 500,000 shares of common stock. j) On July 5, 2011, the Company entered into a consulting agreement with a third party in consideration for the issuance of 1,500,000 shares of common stock representing a commencement bonus. At July 31, 2011, the Company has recorded an obligation to issue shares at a market value of $105,000, which has been included as consulting fees and are part of general and administrative expenses. Subsequent to July 31, 2011, the Company issued the 1,500,000 shares of common stock. 13 Table of Contents Compass Biotechnologies Inc. (formerly Cyplasin BioMedical, Ltd.) (A Development Stage Company) Notes to Consolidated Financial Statements July 31, 2011 8.Restatement The Company has restated its financial statements for the year ended January 31, 2011, in order to record the following transactions in the correct fiscal period. a)Promissory note of $5,373 (Note 3); b)Commitment fee of $250,000 (Note 7); c)Obligation to issue shares for services provided in the amount of $130,000 (Note 7); and d)Obligation to issue shares for services provided in the amount of $247,000 (Note 6). The effect of these restatements is as follows: As reported Adjustment As restated Consolidated balance sheet – As at January 31, 2011 Cash $ $ $ Promissory note – Accounts payable and accrued liabilities Obligation to issue shares Consolidated statements of operations – General and administrative expenses 6 months ended July 31, 2010 $ $ $ 3 months ended July 31, 2010 9.Subsequent Events a) On August 19, 2011, the Company entered into a $50,000 Convertible Promissory Note (the “Note”) with Asher Enterprises, Inc. (“Asher), an arms length Delaware corporation. The principal is interest bearing at a rate of 8% per annum. The Company is obligated to repay the principal with any interest by May 22, 2012 (the “maturity date”). Any principal or interest unpaid by the maturity date shall bear interest at a rate of 22% per annum. Asher has the option to convert the Note, commencing on February 15, 2012 and ending on the maturity date, in respect of the remaining outstanding principal amount in entirety or part, at a variable conversion price of 58% multiplied by the market price, being the average of the lowest 3 trading prices for the Company’s shares of common stock during a 10 day trading period. If the trading price cannot be calculated, a trading price shall be the market value as mutually determined by the Company and Asher. In the event that the Company makes an announcement to consolidate or merge with any other corporation, sell or transfer substantially all of its assets or any person, group or entity announces a tender offer to purchase 50% or more of the Company’s common stock, the conversion price shall be adjusted on such announcement day to be equal to the lower of (a) the conversion price which would have been applicable before such announcement and (b) the conversion price that would otherwise be in effect. The Company may not prepay the Note in whole or part. 14 Table of Contents Compass Biotechnologies Inc. (formerly Cyplasin BioMedical, Ltd.) (A Development Stage Company) Notes to Consolidated Financial Statements July 31, 2011 9.Subsequent Events (Continued) b) On August 19, 2011, the Company entered into a $2,500 Promissory Note (the “Note”) with an arms length individual. The Note bears interest at a rate of 13% per annum. The Company is obligated to repay the Principal with any interest upon demand. The Note is convertible at any time after February 15, 2012 into equity at a rate of 40% of the closing bid price of the previous 5 days of trading. c) On August 24, 2011, the Company entered into a $2,500 Promissory Note (the “Note”) with an arms length individual. The Note bears interest at a rate of 13% per annum. The Company is obligated to repay the Principal with any interest upon demand. The Note is convertible at any time after February 20, 2012 into equity at a rate of 42% of the closing bid price of the previous 5 days of trading. d) The Company issued 3,250,000 shares of common stock (Note 7) pursuant to obligation to issue shares. The Company issued a further 50,000 shares of common stock towards a private placement at $0.17 per share for proceeds of $8,500, which were recorded in subscriptions received at July 31, 2011. 15 Table of Contents Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations FORWARD-LOOKING STATEMENTS This quarterly report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as "may", "should", "expects", "plans", "anticipates", "believes", "estimates", "predicts", "potential" or "continue" or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our unaudited financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. The following discussion should be read in conjunction with our financial statements and the related notes that appear elsewhere in this quarterly report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed below and elsewhere in this quarterly report. In this quarterly report, unless otherwise specified, all dollar amounts are expressed in United States dollars. All references to "US$" refer to United States dollars and all references to "common shares" refer to the common shares in our capital stock. As used in this quarterly report, the terms "we", "us", "our" and "our company" mean Compass Biotechnologies Inc. and our wholly owned subsidiary, unless otherwise indicated. General Overview We were incorporated pursuant to the laws of the State of Nevada on May 12, 2004 under the name Glass Wave Enterprises, Inc. Effective February 16, 2007, we changed our name to Cyplasin Biomedical Ltd. and effected a six point two (6.2) for one (1) forward stock split of our authorized, issued and outstanding common stock. Following our incorporation, we commenced the business, through our wholly-owned subsidiary, Astro Nutrition Inc., as a reseller of health products and herbal remedies. We targeted the market of health food supplements and herbal remedies by catering mainly to the European and Asian markets. We disposed of our former wholly-owned subsidiary, Astro Nutrition Inc. during our quarter ended July 31, 2007 and abandoned our business plan to focus on the identification of suitable businesses with which to enter into a business opportunity or business combination. On February 1, 2007, we entered into an asset purchase agreement dated February 1, 2007 with Christian Petzelt. The asset purchase agreement contemplated our company acquiring certain intellectual property pertaining to cancer treatments, specifically protein molecules, for potential applications in treating various cancers in exchange for the issuance by our company of 21,000,000 shares of our common stock on a post six point two (6.2) for one (1) forward basis. The closing of the transactions contemplated in the asset purchase agreement and the acquisition of such intellectual property occurred on February 15, 2007. 16 Table of Contents As of the closing date of the asset purchase agreement on February 15, 2007, our company commenced the business of developing a novel therapeutic, recombinant protein called “Cyplasin”. On April 10, 2007, we entered into an asset purchase agreement with Bioxen Ltd., whereby we acquired a second Cyplasin patent describing a protein having anti tumor effect. Research into the Cyplasin protein structure has allowed us to manufacture the protein in the laboratory and develop procedures for the scale up in large-scale manufacturing processes as the discovery was to be commercialized. Additional patents were filed for these various processes and some have been issued in various jurisdictions. Prior to the Cyplasin asset being vended into our company an aggregate of approximately $1.8 million had been spent on research and development related activities. These previous expenditures allowed for our company to anticipate the further development of the protein molecule from discovery and proof of concept stage to a clinical development stage. On April 10, 2007, we entered into an asset purchase agreement with Bioxen Ltd. to acquire certain intellectual property. The closing of the transactions contemplated in the asset purchase agreement and the acquisition of the intellectual property occurred on April 10, 2007. In accordance with the closing of the asset purchase agreement, we paid $100 to Bioxen in exchange for the acquisition by our company of such intellectual property. During the last part of 2008 as we completed our preclinical testing and analysis of Cyplasin-SC™, as a therapy for skin cancer and melanoma treatment it was determined the product would require additional product formulation work and additional funding would b e required in order to advance the potential product to human clinical studies. Due to the financial environment at the time and continuing forward we were not successful in being able to raise the required funds and subsequently we were unable to proceed with the Cyplasin product development on our own and started looking for strategic development partners or a sale of our company via a reverse takeover (RTO) event. In order to prepare for such events, on December 23, 2008, we effected a forty (40) old for one (1) new reverse stock split of our authorized and issued and outstanding common stock. As a result, our authorized capital decreased from 465,000,000 shares of common stock with a par value of $0.001 to 11,625,000 shares of common stock with a par value of $0.001and our issued and outstanding shares decreased from 39,584,000 shares of common stock to 989,600 shares of common stock. The reverse stock split became effective with the Over-the-Counter Bulletin Board at the opening for trading on February 2, 2009 under the stock symbol “CPBM”. Effective November 25, 2009, the Nevada Secretary of State accepted for filing a Certificate of Amendment, wherein we effected an amendment to our Articles of Incorporation to increase the authorized number of shares of our common stock from 11,625,000 shares to 100,000,000 shares, par value of $0.001 per share; and an amendment to our Articles of Incorporation for the alteration of our authorized share capital to authorize the issuance of up to 100,000,000 shares of preferred stock, par value of $0.001 per share, for which our directors may fix and determine the designations, rights, preferences or other variations of each class or series within each class of the shares of preferred stock. On February 7, 2009, we entered into a licensing agreement with Bioxen for further development of the Cyplasin product. Under terms of the agreement, Bioxen received an exclusive license to further develop the Cyplasin product and commercialize the intellectual property and corresponding patents held by our company. In consideration of the license granted, Bioxen agreed to pay our company a 0.5% royalty, calculated on all gross revenue of licensed products sold by Bioxen. In addition, Bioxen agreed to pay a non-refundable license fee of 25,000 EUR. This fee to be due within 30 days of the completion of any corporate financing by Bioxen, in which Bioxen receives a minimum collective amount of 500,000 EUR. Bioxen also agreed to pay all current outstanding patent amounts owed by our company and all ongoing, continued, and related patent and maintenance fees owed. 17 Table of Contents On June 9, 2009, our company entered into a consulting agreement with a third party whereby the consultant would provide research and development activities and consulting. As consideration, our company would pay a fee of US$12,000 per month. Effective February 2, 2010, this third party became a director of our company. On April 14, 2011, our company entered into an agreement to issue restricted shares of common stock to settle debt of $268,500 with the director of our company. As at July 31, 2011, the shares of common stock have been issued and, accordingly, the balance remains in accounts payable and accrued liabilities. Commencing May 1, 2011, our company will issue the number shares of common stock equal to $12,000 per month until our company is able to pay in cash or the director becomes an employee of our company. To July 31, 2011, our company has recorded an obligation to issue shares at a fair value of $36,000, which has been included in consulting fees and are part of general and administrative expenses. On February 28, 2010, we entered into a letter agreement with Minapharm Pharmaceuticals SAE, wherein Minapharm has agreed to provide our company with a loan. Pursuant to the terms of the letter agreement, the loan may be converted into common stock of our company provided that Minapharm enters into a promissory note, a debt conversion agreement and a subscription agreement. Minapharm shall grant to our company a distribution agreement to market and sell a version of its pegylated interferon-alpha (PEG-IFN) product in territories where it is legally able to do so. To July 31, 2011 Minapharm has not made a loan to our company. To July 32, 1011, Minapharm has not made a loan to our company. On July 1, 2010, we entered into an agreement with Virionics Corporation. Virionics holds an exclusive worldwide license to intellectual properties, data and knowhow pertaining to hepatitis C prevention and treatment technologies and product candidates licensed from the U.S. National Institutes of Health. Pursuant to the agreement, Virionics has agreed to provide our company with a sublicense for exclusive worldwide use to make, use and commercialize hepatitis prevention and therapy products according to the terms of the license agreed upon by Virionics and the U.S. National Institutes of Health. On July 27, 2010, we entered into a securities purchase agreement with Tangiers Investors, LP. Under the agreement, our company agreed to issue and sell our shares of common stock to Tangiers for an aggregate purchase price of up to $10,000,000. The funding agreement specifies that Tangiers would purchase our company’s stock in amounts of up to $250,000 per draw down, at our company’s discretion over a period of two (2) years. Our company was required to issue Tangiers up to $300,000 worth of restricted shares of common stock as a commitment fee (the “commitment fee shares”).In the event that Tangiers is unable to obtain at least $250,000 of value through the sale of the commitment fee shares, our company will issue that number of shares to Tangiers that would allow Tangiers to obtain a minimum of $250,000 through the sale of the commitment fee shares. On March 1, 2011, our company entered into a subscription agreement with Tangiers, which fully satisfied and extinguished the Securities Agreement.Pursuant to the agreement, Tangiers subscribed for 813,008 shares of common stock at $0.123 per share and 1,250,000 shares of common stock at $0.12 per share for total proceeds of $250,000.In lieu of receiving cash for issuance of shares of common stock, our company has agreed to issue 2,063,008 shares of common stock to Tangiers in tranches at a market value of $250,000 to settle the commitment fee obligation. During the period ended July 31, 2011, our company issued 813,008 shares of common stock at a market value of $100,000 which are subject to certain escrow conditions. At July 31, 2011, our company recorded in accounts payable and accrued liabilities $150,000 (January 31, 2011 - $250,000) which represents our company’s obligation pursuant to the subscription agreement, Subsequent to July 31, 2011, our company issued the additional 1,250,000 shares of common stock to Tangiers, which are also subject to certain escrow conditions. 18 Table of Contents On October 20, 2010, we entered into a one year consulting agreement with Rathbourne Mercantile Ltd., which was subsequently amended on October 26, 2010, whereby our company would pay Rathbourne an up-front non-refundable retainer of $50,000 and issue 1,000,000 shares of our company for services completed to October 2010. As at July 31, 2011 our company has recorded an obligation to issue shares at a fair value at $130,000 (January 31, 2011 - $130,000) and has paid the non-refundable retainer. The payments to Rathbourne were recorded as consulting fees and are part of general and administrative expenses. During eh period ended July 31, 2011, our company issued 1,000,000 shares to Rathbourne. On December 27, 2010, we entered into an asset assignment agreement with Dr. Joseph Sinkule, wherein Dr. Sinkule agreed to assign to our company certain therapeutic products licensed from the Public Health Services of the National Institute of Health in Bethesda, Maryland. We issued 3,680,000 shares of our common stock with a fair value of $0.17 per share as consideration for the license assignment. In February 2011 we changed the name of our wholly owned private Canadian subsidiary from Cyplasin Oncoscience Inc., to C-Pharma Inc. On March 29, 2011, we changed our name from Cyplasin Biomedical Ltd. to Compass Biotechnologies Inc., by way of a merger with our wholly-owned subsidiary Compass Biotechnologies Inc. which was formed solely for the purpose of the change of name. We changed our name to better reflect a new business direction for our company. On July 1, 2011, we entered into a consulting agreement with Mr. Rick Shykora in consideration for the issuance of 500,000 shares of common stock. At July 31, 2011, the Company has recorded an obligation to issue shares at a market value of $45,000, which has been included as consulting fees and are part of general and administrative expenses. Subsequent to July 31, 2011, we issued the 500,000 shares of common stock. On July 5, 2011, we entered into a consulting agreement with Paradigmin consideration for the issuance of 1,500,000 shares of common stock representing a commencement bonus. At July 31, 2011, our company has recorded an obligation to issue shares at a market value of $105,000, which has been included as consulting fees and are part of general and administrative expenses. Subsequent to July 31, 2011, we issued the 1,500,000 shares of common stock. On August 19, 2011, we entered into a $50,000 convertible promissory note with Asher Enterprises, Inc., an arms-length Delaware corporation. The principal is interest bearing at a rate of 8% per annum. Our company is obligated to repay the principal with any interest by May 22, 2012 (the “maturity date”). Any principal or interest unpaid by the maturity date shall bear interest at a rate of 22% per annum. Asher has the option to convert the note, commencing on February 15, 2012 and ending on the maturity date, in respect of the remaining outstanding principal amount in entirety or part, at a variable conversion price of 58% multiplied by the market price, being the average of the lowest 3 trading prices for our company’s shares of common stock during a 10 day trading period. If the trading price cannot be calculated, a trading price shall be the market value as mutually determined by our company and Asher. In the event that our company makes an announcement to consolidate or merge with any other corporation, sell or transfer substantially all of its assets or any person, group or entity announces a tender offer to purchase 50% or more of our company’s common stock, the conversion price shall be adjusted on such announcement day to be equal to the lower of (a) the conversion price which would have been applicable before such announcement and (b) the conversion price that would otherwise be in effect. Our company may not prepay the note in whole or part. 19 Table of Contents On August 19, 2011, we entered into a $2,500 promissory note with an arms-length individual. The note bears interest at a rate of 13% per annum. Our company is obligated to repay the principal with any interest upon demand. The note is convertible at any time after February 15, 2012 into equity at a rate of 40% of the closing bid price of the previous 5 days of trading. On August 24, 2011, we entered into a $2,500 promissory note with an arms-length individual. The note bears interest at a rate of 13% per annum. Our company is obligated to repay the principal with any interest upon demand. The note is convertible at any time after February 20, 2012 into equity at a rate of 42% of the closing bid price of the previous 5 days of trading. Other than as set out herein, we have not been involved in any bankruptcy, receivership or similar proceedings, nor have we been a party to any material reclassification, merger, consolidation or purchase or sale of a significant amount of assets not in the ordinary course of our business. Our Current Business Until our year ended January 31, 2009, we were a company focused on developing a novel therapeutic, recombinant protein called “Cyplasin”. During the last part of 2008 and early 2009 as we completed our preclinical testing and analysis of Cyplasin-SC™, as a therapy for skin cancer and melanoma treatment it was determined the product would require additional product formulation work and additional funding would be required in order to advance the potential product to human clinical studies. Subsequently it was determined that the project should not continue and in early 2010 we completed the transfer of the project back to Bioxen, the original owners of the IP. In January 2010 we were assigned an exclusive worldwide license from the National Institutes of Health (NIH) for a technology based on using virus like particles (VLPs) to produce vaccines. The first license we decided to develop was to use the VLP technology to develop a vaccine for Hepatitis C. We also decided to develop generic products using different formulations off the off patent drugs Ribavirin and alpha interferon. These two drugs are the current standard of care for Hepatitis C and represent a global US$2 billion a year market. In addition to these two generic drugs we became aware of other similar projects for drug development not related to Hepatitis C. Thus in February of 2011 we out-licensed the VLP vaccine project and the two Hepatitis C generic drugs to our wholly owned private Canadian subsidiary Cyplasin Oncoscience Inc and then renamed the Canadian subsidiary to C-Pharma Inc. to better reflect the subsidiary’s corporate mission. C-Pharma is now charged with the development of the Hepatitis C products and also to expand the pipeline of products to develop a Hepatitis franchise. This left our company to pursue the development of generic, biosimiliar and biobetter drug products. Generic drugs are duplicates of small molecule or chemical compounds and are well established in the pharmaceutical industry. Biosimiliars are protein drugs which are close duplicates of the originally marketed protein drug but are not exact replicas. The European Union and other countries have a regulatory approval process in place to allow these biosimiliar drugs to be marketed. The USA and Canada are expected to have a similar approval process in place shortly. Biobetter drugs use existing protein drugs and through modifications to these protein drugs add value and new intellectual properties. A "biobetter" is a biopharmaceutical product that is a copy of an existing product but is designed to have superior efficacy, safety, or improved drug delivery characteristics compared to the original product. Biobetter drugs are subject to full clinical trials but the cost, time and risk in getting them to market are lower; as the base component of the drug (the protein component) is already well known, characterized and accepted by regulatory agencies like the US Food and Drug Administration (FDA). Markets and their sizes are already established. 20 Table of Contents We are now focused on the development and commercialization of generic, biosimiliar and biobetter products. Our subsidiary, C-Pharma Inc., will continue to develop the Hepatitis C project our company was previously focused on. Research and Development We are a biotechnology development stage company and have not generated any revenues from our technologies. We believe, however, that there are opportunities to discover and develop effective and cost-effective treatments for the VLP technology licensed via the NIH for Hepatitis C. In addition to developing a vaccine for Hepatitis C, we anticipate to be able to develop generic Hepatitis C therapeutic drugs which we can market and generate revenue from. The focus of our company will be to develop protein based biosimiliar and biobetter drugs. During our quarter ended July 31, 2011 we expended $40,491 on research and development costs, compared to $32,643 during the quarter ended July 31, 2010. Intellectual property We currently own and operate the registered internet domain http://www.c-pharma.net/. We rely on a combination of patents and licenses to establish and protect our proprietary rights. We intend to require our customers to enter into confidentiality and nondisclosure agreements before we disclose any sensitive aspects of our technologies or strategic plans, and it is our policy to enter into proprietary information agreements with employees and consultants. Despite our efforts to protect our proprietary rights, unauthorized parties may attempt to copy or otherwise obtain and use our technology. It is difficult to monitor unauthorized use of technology, particularly in foreign countries where the laws may not protect our proprietary rights as fully as laws in the United States, Canada and Europe. In addition, our competitors may independently develop technologies similar to ours. Our precautions may not prevent misappropriation or infringement of our intellectual property. We currently have the rights to the following patents in the US and in Europe with other territories: Patent(s) or Patent Application(s): entitled "Synthesis and Purification of Hepatitis C Virus-Like particles" (PHS Ref. E-009-1997/0). Serial Number Country Filing Date Issue Date Status Patent Number 09/296,441 U.S.A. 04/21/1999 05/14/2002 Issued 23479/97 Australia 03/25/1997 01/03/2002 Issued EPO 03/25/1997 Pending 10-522521 Japan 03/25/1997 Pending Canada 03/25/1997 Pending No assurance can be given that any patents based on pending patent applications or any future patent applications by us, or any future licensors, will be issued, that the scope of any patent protection will exclude competitors or provide competitive advantages to us, that any of the provisional patent applications that have been or may be issued to us will be held valid if subsequently challenged or that others will not claim rights in or ownership of the provisional patent applications and other proprietary rights held or licensed by us. Furthermore, there can be no assurance that others have not developed or will not develop similar products, duplicate any of our technology or design around any patents that may be issued to us. 21 Table of Contents Our success will also depend in part on our ability to commercialize our technology without infringing the proprietary rights of others. While we have conducted freedom of use patent searches no assurance can be given that patents do not exist or could not be filed which would have an adverse affect on our ability to market our technology or maintain our competitive position with respect to our technology. If our technologies or subject matter are claimed under other existing United States or foreign patents or are otherwise protected by third party proprietary rights, we may be subject to infringement actions. In such event, we may challenge the validity of such patents or other proprietary rights or we may be required to obtain licenses from such companies in order to develop, manufacture or market our technology. There can be no assurances that we will be able to obtain such licenses or that such licenses, if available, may be obtained on commercially reasonable terms. Furthermore, the failure to either develop a commercially viable alternative or obtain such licenses may result in delays in marketing our proposed technology or the inability to proceed with the development, manufacture or sale of products requiring such licenses, which may have a material adverse affect on our business, financial condition and results of operations. If we are required to defend ourselves against charges of patent infringement or to protect our proprietary rights against third parties, substantial costs will be incurred regardless of whether we are successful. Such proceedings are typically protracted with no certainty of success. An adverse outcome could subject us to significant liabilities to third parties and force us to curtail or cease our development and commercialization of our technology. Results of Operations As a result of a review of our company’s significant transactions, in preparing for our three and six month period ended July 31, 2011, we identified certain errors that have a significant impact on our previously issued financial information contained in our Forms 10-K for the year ended January 31, 2011. In performing these reviews our company discovered that certain transactions were not properly accounted for. We have restated our financial statements for the year ended January 31, 2011, in order to record the following transactions in the correct fiscal period, with the result being a corresponding increase in our loss for the year. · Promissory note of $5,373; · Commitment fee of $250,000; · Obligation to issue shares for services provided in the amount of $130,000; and · Obligation to issue shares for services provided in the amount of $247,000. Three month Summary ending July 31, 2011 and 2010 Three Months Ended July 31, Revenue $
